               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

ANTHONY CALDWELL,

     Plaintiff,

v.                                 CIVIL ACTION NO. 1:17-cv-03279

BARBARA RICKARD, Warden,

     Defendant.

                    MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on January

30, 2019, in which he recommended that the district court

dismiss plaintiff’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.   The failure of any

party to file such objections constitutes a waiver of such

party's right to a de novo review by this court.   Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
                     On March 15, 2019, the plaintiff filed a Motion for Leave

to Amend Pursuant to Rule 15(c)(1)(B) Federal Rules of Civil

Procedure.                         (ECF No. 12).                  Thereafter, the plaintiff submitted a

letter to the court explaining that the motion (Id.) was

accidentally filed with this court.1                                         (ECF No. 14).    Thus, the

plaintiff’s motion is not construed as an objection to the

Magistrate Judge’s PF&R and the motion is DENIED as moot.                                             (ECF

No 12).

                     Therefore, the parties failed to file any objections to

the Magistrate Judge's Findings and Recommendation within the

seventeen-day period.                                          Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DISMISSES plaintiff’s Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF Nos. 1, 2)

and this civil action and REMOVES this matter from the court’s

docket.

                     Additionally, the court has considered whether to grant a

certificate of appealability.                                         See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”                                            28 U.S.C. §



                                                            
1 The plaintiff explained that the “Motion to Amend, Pursuant to
Rule 15(c) of the Fed. R. Civ. Procedure” was intended for the
sentencing court in Statesville, North Carolina.
                                                                        2
 
2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 6th day of May, 2019.

                               ENTER:         


                               David A. Faber
                               Senior United States District Judge




                                 3
 
